PER CURIAM.
This appeal is taken from a final judgment construing Personnel Policy No. 15 adopted by appellant as such policy relates to appellees, employees of the City of Gainesville Fire Department. We have considered the record, the briefs and the oral arguments of counsel and find that the construction placed upon Policy No. 15 by the trial court is proper and correct. We have considered all points raised by appellant and find them to be without merit.
Affirmed.
RAWLS, C. J., and McCORD and BOYER, JJ., concur.